Citation Nr: 1024673	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to an effective date prior to February 20, 2008 for 
the grant of a total disability evaluation based upon individual 
employability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted individual 
unemployability, effective February 20, 2008, and assigned a 
higher evaluation of 70 percent for anxiety, also effective 
February 20, 2008.


FINDINGS OF FACT

The Veteran's original claim for TDIU was received June 16, 2005, 
and the medical and lay evidence suggests that entitlement to 
this benefit arose at that time.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 16, 
2005, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board is granting in full the benefit sought on appeal as the 
Veteran has requested the effective date of June 16, 2005 for 
TDIU.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Entitlement to an effective date prior to February 20, 2008 
for the grant of TDIU

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, including TDIU cases, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability 
occurred if the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  See also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Acceptance of 
a report of examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for 
a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(b).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt of 
claim if VA maintenance was authorized prior to admission.  38 
C.F.R. § 3.157(b)(1).  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

As to the criteria for entitlement to TDIU, such a rating may be 
assigned upon a showing that a Veteran is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience, but 
age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty threshold 
determined by the United States Department 
of Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Furthermore, a total disability rating may be assigned where the 
combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Specifically, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional cases, an extra-schedular rating may be assigned on 
the basis of a showing of unemployability alone.  See 38 C.F.R. § 
4.16(b).  

In this case, the Veteran has asserted that the grant of TDIU 
should have been effectuated as of June 16, 2005, as the evidence 
shows that since that time he has been unable to work due to his 
service-connected psychiatric disorder.  

Upon reviewing the claims file, the Board notes that the earliest 
evidence indicating that the Veteran might not be able to work is 
a May 2005 private psychiatric evaluation report.  The 
psychiatrist opined that the Veteran was unable to sustain work 
relationships and that he considered the Veteran permanently and 
totally disable and unemployable.  

Other evidence from the VA and SSA suggests that the Veteran is 
unemployable due to his service-connected psychiatric disability.  
Social Security Administration (SSA) benefits were determined 
based on disorders of muscles, ligament and fascia with a 
secondary diagnosis of anxiety related disorders.  SSA found that 
the Veteran's disability began in November 2004.  Also, a May 
2006 VA treatment record notes that the Veteran reported that 
anger had caused problems on the job.  A March 2008 VA treatment 
record states that the Veteran was unemployed.  In April 2008, a 
VA examiner opined that it appeared that the severity of his 
psychiatric symptoms would preclude him from working full-time.  
The examiner noted that the Veteran was currently unemployable 
and had not worked since 2004.  

Lay evidence also shows a history of unemployability.  A July 
2006 statement by the Veteran's former employer states that he 
dismissed the Veteran from a position at his business in May 2006 
due to his behavior.  The Veteran could not stay focused on what 
he was doing and would forget to put important parts in the 
vehicles.  The Veteran would become uncontrollably angry and 
would throw car parts around and even at his co-workers.

In June 2006, a co-worker stated that the Veteran began to lose 
his temper several times a day at work.  He became forgetful and 
would leave out or miss important parts, and this became very 
dangerous.

In July 2006, the Veteran's wife submitted a statement attesting 
to the Veteran's change of behavior.  She stated that he becomes 
easily frustrated with his own work and is very forgetful.  He 
has to be reminded to take a bath or change his clothes.  She 
further noted that he speaks without thinking and uses harsh and 
hurtful words daily.   

Other evidence suggests that the Veteran was unemployable due to 
another nonservice-connected injury.

The VA examiner, who conducted the VA psychiatric examination in 
August 2008, stated that the Veteran had not worked since 
November 2004 due to rotator cuff surgery.  Also, the VA 
examiner, who conducted the August 2006 VA examination, opined 
that although the Veteran had deficiencies in judgment, thinking, 
family relationships, work, mood and school, he did have total 
occupation and social impairment due to his mental disability.  

Resolving all doubt in the Veteran's favor, the Board finds that 
the evidence shows that the Veteran was indeed unemployable due 
to his psychiatric disability at the time he filed his claim in 
June 2005.  

The procedural background in this case also supports an effective 
date prior to February 2008.  

In October 2004, the Veteran filed a claim for service connection 
for an anxiety disorder.  The RO granted the Veteran's claim in 
an April 2005 decision and assigned a 10 percent evaluation 
effective October 7, 2004.  

On June 16, 2005, the Veteran filed a claim for a higher 
evaluation for his anxiety disability.  Attached to his claim was 
a May 2005 private treatment record stating that the Veteran was 
permanently and totally and unemployable due to his psychiatric 
disability.  The RO granted an evaluation of 50 percent for his 
anxiety disorder beginning June 16, 2005, the date of his claim.  
The RO did not adjudicate whether a TDIU was warranted. 
 
In May 2006, the Veteran filed another claim for a higher 
evaluation for his anxiety disorder.  A higher evaluation was 
denied and a 50 percent evaluation was continued.  

In February 2008, the Veteran filed a claim for a higher 
evaluation for his anxiety disorder and for entitlement to 
individual unemployability.  The RO granted a higher evaluation 
of 70 percent effective February 20, 2008, the date of the 
Veteran's claim.  The RO also granted a total rating based on 
individual unemployability, also effective February 20, 2008.

In September 2008, the Veteran and his representative filed a 
notice of disagreement with the August 2008 RO decision stating 
that a total rating based on individual unemployability should 
have been effective June 16, 2005, as the Veteran was unable to 
work due to his psychiatric disorder since that time.

In analyzing the facts of this case, the Board notes that the 
Veteran's statement received on June 16, 2005 appears to raise a 
claim for TDIU, as the Veteran submitted the May 2005 private 
treatment record which stated that the Veteran was permanently 
and totally disabled and unemployable.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  There is no indication that a TDIU claim 
was addressed in an RO rating decision at that time, however.  

Insofar as the Veteran submitted an unadjudicated TDIU claim June 
16, 2005, the Board has considered the relevant case law.  In 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where a Veteran files more than one 
claim at a time and the rating decision acts on one claim but not 
another, the second claim is deemed denied, and the appeal period 
begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), however, the United States Court of Appeals for Veterans 
Claims (Court) distinguished Deshotel and held that a reasonably 
raised claim remains pending until there is either a recognition 
of the substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of the subsequent "claim" for the same 
disability.  

For these reasons, the Board finds that a claim for TDIU, raised 
by the Veteran in June 2005, remained continuously pending.  
Furthermore, the evidence of record further supports that the 
Veteran's inability to work stemmed from his service-connected 
psychiatric disability since that time.  In addition to the May 
2005 private treatment record, a May 2006 VA treatment record 
notes that the Veteran reported that anger had caused problems on 
the job.  Also, as noted above, the Veteran's spouse, former co-
workers and employer provided statements (in June and July 2006) 
attesting to the Veteran's inability to work due to his behavior.

It is clear from 38 C.F.R. § 4.16(a) that only service-connected 
disabilities may be considered in determining whether the 
criteria for TDIU have been met.  At the time that the Veteran 
filed a claim for a higher evaluation for anxiety in June 2005, 
tinnitus, bilateral hearing loss and an anxiety disorder were all 
service-connected disabilities.

The Board acknowledges that 38 C.F.R. § 4.16(a) states that if 
there is only one disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  At the time that the Veteran filed his claim 
for a higher evaluation for his anxiety disorder in June 2005, 
the combined rating of the Veteran's service-connected 
disabilities was 30 percent.  

The regulation providing for a TDIU on a schedular basis uses the 
term "ratable" when indicating the appropriate ratings, 
suggesting that eligibility for an earlier effective date for a 
TDIU could be established by showing that a service-connected 
disability was, at a prior time, ratable at a higher level than 
it was actually rated.  See 38 C.F.R. § 4.16(a).  The Board finds 
that this is the case here.  The evidence suggests that the 
Veteran's anxiety disorder was ratable at a higher level.  The 
May 2005 examiner assigned the Veteran a GAF score of 35, and 
stated that the Veteran was unemployable due to his anxiety 
disorder.  The August 2006 examiner opined that the Veteran's 
psychiatric symptoms resulted in deficiencies in most areas, 
including judgment, thinking, family relations, work and mood.  
This evidence suggests that the Veteran's psychiatric disorder 
was, at least, ratable at a 70 percent level.  

The Board acknowledges that the RO determined that an effective 
date of February 20, 2008 was warranted for the grant of TDIU 
because that was the date that the claim for an increased rating 
for his psychiatric disability (including individual 
unemployability) was received.  The Board disagrees with this 
determination and finds that an earlier date of June 16, 2005 is 
the proper effective date of the Veteran's claim for TDIU, as a 
claim for TDIU remained pending since June 16, 2005.

In summary, the Board accepts the June 16, 2005 date as the date 
that the Veteran's claim for TDIU was received.  Resolving all 
doubt in the Veteran's favor, the evidence shows that the Veteran 
service-connected psychiatric disability rendered the Veteran 
unable to secure or follow a substantially gainful occupation.  
As indicated under 38 C.F.R. § 3.400(o)(2), an increase 
(including TDIU) cannot be granted prior to the earliest date as 
of which it is factually ascertainable that an increase in the 
service-connected disability occurred.  Accordingly, the claim is 
granted.


ORDER


Entitlement to an effective date of June 16, 2005 for TDIU is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


